DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on November 7, 2022 is acknowledged.  The traversal is on the grounds that Groups I and II allegedly have the same or corresponding technical features, and that Satishchandran and Court are not relevant to each other.  This is not found persuasive because the claims of Group I require a composition of matter comprising nucleic acid molecules and a Lambda beta protein or nucleic acid encoding the Lambda beta protein.  However, Group II requires method steps for editing a target nucleic acid sequence, which steps are not required by the composition of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on November 7, 2022.  Claims 1-14 are under examination.

Information Disclosure Statement
The Information Disclosure Statement filed June 21, 2019 has been considered.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons set forth below.
Figures 4A, 4D, and 4E contain sequences that require the presence of sequence identifiers, and which should be included in the Sequence Listing.  
It is not readily apparent if all of the sequences in the Figures and the Specification are included in the Sequence Listing filed June 21, 2019.
Where the description, drawings, or claims of a patent application discuss a sequence that is set forth in the Sequence Listing, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description, drawings, or claims, even if the sequence is also embedded in the text of the description, drawings, or claims of the patent application.
The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

Drawings
Figures 4A, 4D, and 4E contain sequences that require the presence of sequence identifiers, and which should be included in the Sequence Listing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
At claim 8, line 1, the extra space between “exonuclease” and “and” should be deleted.
At claim 10, line 2, “nucleic acid sequence” should be inserted after “one.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the composition is “used in combination with” a zinc finger nuclease, a transcription activat0r-like effector nuclease or a clustered regularly interspaced short palindromic repeats system, which appears to include a method step in a product claim.  In addition, intended use does not impart patentability to a composition claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Satishchandran et al. (U.S. Patent Application Publication No. 2015/0093824, published April 2, 2015, and cited in the Information Disclosure Statement filed June 21, 2019) in view of Court et al. (U.S. Patent Application Publication No. 2004/0092016, published May 13, 2004, and cited in the Information Disclosure Statement filed June 21, 2019).
Regarding claim 1, Satishchandran discloses a composition for editing a target nucleic acid sequence (paragraph [0009]). Satishchandran discloses that the composition comprises one or more nucleic acid molecules comprising an artificial nucleic acid sequence flanked by capping sequences (paragraph [0043]).  Satishchandran discloses  that the capping sequences are homologous with a target region in the target nucleic acid sequence (paragraph [0009]).  Satishchandran discloses that the composition comprises an agent that provides at least partially double-stranded RNA molecules comprising a polynucleotide sequence of at least about 200 nucleotides in length and is substantially homologous to the target polynucleotide sequence (paragraph [0043]).  Satishchandran discloses that the target sequence can be present in a mammalian cell, and which can be “turned off” in the cell, such as an antisense molecule capable of achieving post-transcriptional silencing of the gene (paragraph [0043]).
Regarding claim 3, Satishchandran discloses that the artificial nucleic acid sequence is an intron sequence (paragraph [0038]).
Regarding claim 7, Satishchandran discloses that the region in the target nucleic acid sequence can be an exon or an intron (paragraph [0023]). 
Regarding claim 13, Satishchandran discloses that the nucleic acid molecules can be present in an amount varying between 5 and 100 µg (paragraph [0150]).  
Satishchandran fails to disclose or suggest that the composition comprises a Lambda beta protein, or a vector comprising a nucleic acid encoding the Lambda protein.  Satishchandran fails to explicitly disclose or suggest that the nucleic acid molecule is a double-stranded DNA.  Satishchandran fails to disclose or suggest the promoter, a reporter gene, an exonuclease, or the arrangement of the vector.
Regarding claims 1 and 12, Court discloses a composition for inducing homologous recombination in a target nucleic acid sequence by using a Lambda beta protein and which can include a promoter (paragraphs [0011], [0044], and [0261]).  Court discloses that the composition comprising the Lambda recombinase, Lambda beta protein promotes high efficiency homologous recombination in cells (paragraphs [0010] and [0044]). 
Regarding claim 2, Court discloses that the nucleic acid molecule is a double-stranded DNA (paragraph [0049]).  
Regarding claims 4-5, Court discloses that the artificial nucleic acid sequence comprises a selection marker, which can be a reporter gene, and that the nucleic acid can include epitope or fluorescent tags, or include radioactive isotopes, ligands, and chemiluminescent agents or enzymes (paragraphs [0126] and [0146]).  
Regarding claims 6 and 11, Court discloses that the promoter can be a constitutive promoter, an inducible promoter or a cell or tissue specific promoter (paragraphs [0189] and [0261]).  Court discloses that a promoter can be operably linked to the construct to direct transcription, which is interpreted as being operably linked to the nucleic acid sequence components of the composition (paragraph [0010]).  
Regarding claims 8 and 10, Court discloses that the nucleic acid sequence can include at least one of an exonuclease and an anti-RecBCD protein, and be linked to a de-repressible promoter (paragraphs [0010], [0073], and [0261]).  Court discloses that the exo nuclease of lambda is involved in double strand break repair and homologous recombination (paragraph [0079]).  
Regarding claim 9, Court discloses that the vector further comprises a promoter operably linked to the nucleic acid sequence encoding the Lambda beta protein (paragraph [0010]).
Given that Court discloses that a Lambda beta protein is useful for editing target nucleic acid sequences by inducing homologous recombination in a target nucleic acid sequence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Court’s Lambda beta protein in the composition disclosed by Satishchandran in order to obtain an improved composition for editing a target nucleic acid sequence.  
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include the additional components of Court in the composition of Satishchandran because the use of promoters, additional enzymes, and reporter molecules would enable one to track the homologous recombination between the editing composition and the target nucleic acid.  
It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal arrangement of composition components in the vector, including the 5’ to 3’ downstream direction of promoter, nucleic acid encoding Lambda beta protein, nucleic acid encoding an exonuclease, and reporter gene because the skill of those in the art is high, and one would therefore be able to determine the optimal arrangements of the vector in order to achieve the desired results of nucleic acid editing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Satishchandran in view of Court as applied to claims 1-13 above, and further in view of Gregory et al. (U.S. Patent Application Publication No. 2014/0134741 (published May 15, 2014, and cited in the Information Disclosure Statement filed June 21, 2019).
Satishchandran and Court disclose and suggest a composition comprising one or more nucleic acid molecules comprising an artificial nucleic acid sequence flanked by capping sequences and a Lambda beta protein or a vector comprising a nucleic acid sequence encoding the Lambda beta protein, as discussed above.
Satishchandran and Court fail to disclose or suggest using the composition with a zinc finger nuclease, a transcription activat0r-like effector nuclease or a clustered regularly interspaced short palindromic repeats system
Gregory discloses that TALENs are used to integrate exogenous polynucleotides into genomes by
homologous recombination (paragraph [0033]). 
Given that Gregory discloses that TALENs are used to introduce exogenous sequences into the genome of a cell by homologous recombination and that Court discloses that compositions comprising Lambda beta protein also promote homologous recombination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Gregory’s TALENs in the composition disclosed and suggested by Satishchandran and Court because each of these references relates to compositions that promote homologous recombination in a cell.  Thus, inclusion of Gregory’s TALENs in the composition disclosed and suggested by Satishchandran and Court would provide additional effectiveness of homologous recombination in a cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636